Citation Nr: 1131321	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


REMAND

The Veteran served on active duty from November 1974 to April 1977 and July 1977 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued a 10 percent evaluation for spondylolysis with spondylolisthesis, L5-S1; denied service connection for bilateral hearing loss and tinnitus; and confirmed and continued a previous denial of service connection for left knee pain.  In June 2009, the Veteran submitted a notice of disagreement with the denial of service connection for tinnitus.  She subsequently perfected her appeal in August 2009.

In April 2011, the Veteran presented sworn testimony during a Travel Board hearing in Lincoln, Nebraska, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for tinnitus.

At her April 2011 hearing, the Veteran testified that she had undergone an audiological evaluation at the VA Medical Center (VAMC) in Omaha, Nebraska approximately one year prior.  However, the most VA treatment records of record are dated in November 2009, over a year before the Veteran's Board hearing, and do not include any audiological evaluations or other audiological treatment records.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2010).  As such, the claim must be remanded in order to obtain any audiological treatment records from the Omaha VAMC and any other VA facility identified by the Veteran.

In addition, the Veteran should be scheduled for a VA audiological examination in order to have a VA examiner address the nature and etiology of the Veteran's tinnitus.  Although the Veteran underwent VA examination in February 2009, the Board does not find that the opinions provided at that time are adequate for deciding the case.  On one hand, one examiner noted that the onset of the Veteran's tinnitus was in 1977 or 1978 according to the Veteran's reported history.  However, the examiner provided an opinion that the Veteran's tinnitus is less likely as not related to her military service.  This was based, at least in part, due to the absence of service treatment records documenting a complaint of tinnitus.  Another VA examiner found that the Veteran's tinnitus is "normally occurring" because she does not have hearing loss.

The Board notes that the Veteran is competent to report symptoms that she experienced to the extent they are capable of observation by a lay person.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 495 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, it is not permissible to find a veteran's lay statements regarding medical symptoms not credible merely because there was no "confirmatory medical evidence."  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Therefore, the prospective examiner's opinion regarding etiology must include a detailed explanation regarding the medical probabilities as to when the Veteran's tinnitus had its onset or as to what caused her tinnitus.  The opinion should discuss whether there is any medical reason to accept or reject the proposition that the Veteran had tinnitus during service or experienced noise exposure that could have lead to the current condition.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA audiological treatment records from the VAMC in Omaha, Nebraska and any other VA facilities identified by the Veteran.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any tinnitus.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the Veteran's in-service and post-service noise exposure should be taken as well as her history of symptoms pertaining to tinnitus.  All necessary tests and studies should be conducted.  With respect to any diagnosed tinnitus, the examiner should provide an opinion, consistent with sound medical judgment, as to the medical probabilities that any tinnitus is related to the Veteran's active military service.  The examiner should also address the possibility of post-service onset.  The examiner should discuss whether there is any medical reason to accept or reject the proposition that the Veteran had tinnitus during service or experienced noise exposure that could have lead to the current condition.  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for tinnitus should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

